WEAKLEY, C. J. (On Rehearing.)
— The question to be considered is whether the bill of exceptions was signed at a time authorized by law.
By the act approved February 28, 1889, (Acts 1888-89, p. 992) amending a previous act, establishing the cityr court of Birmingham, it was provided that the court should hold one regular term in each year, commencing on the first Monday in September, and ending the last day' of the succeeding June, thus constituting a term of 10 consecutive months. At the time of the passage of the amendatory act, the law regulating the signing of bills of exceptions, in cases tried, in circuit courts or in other courts of like jurisdiction, unless otherwise specially'' provided and authorizing the extension of the time for signing such bills, was found in section 2761 of the code of 1886, in the act of February 22, 1887, entitled, “An act to regulate the signing and allowance of bills of exceptions” (Pamph. Acts 1886-87, p. 126) and in rule 30 of circuit court practice (Code 1886, p, 810). *189By section 2761 it ivas provided that “no bill of exceptions can be signed after tbe adjournment of the court during which, the exception was taken, unless by consent or agreement of counsel in writing, except in such cases as is otherwise providedand the effect of this section was that a. party desiring to take a bill of exceptions, must have secured its signature by the presiding judge at the trial term, unless the opposite party or his counsel were indulgent enough to consent to an extension of time. Rule 30 of circuit court practice recognizes this situation by affirming “that in all circuit and inferior courts of common-law jurisdiction bills of exceptions may be signed by the presiding judge at any time during the term at which the trial or proceeding is had, or by written consent of the parties, or their counsel filed in the cause,” but stipulating further that' by the consent of the adversary party or his counsel the bill might • be signed at any time before the next succeeding term, and not afterwards; rule 30 by its concluding clause placing a limit as to time beyond which consent of parties could not authorize the signing of a, bill of exceptions. In this state of the law, the legislature again dealt with the subject because it was often inconvenient and burdensome to require a bill of exceptions to be prepared and signed during the trial term, and it did not, seem just to withhold from the court or the presiding jqdge all power in its or his discretion to extend the time, whereby the excepting party would be placed at the mercy of his adversary in respect of securing an extension. To remedy this defect in the law, the act approved February 22, 1887 (Pamph. Acts 1886-87, p. 126), was passed, by the first section of which it was provided “that in all cases where bills of exceptions are authorized, the court in term time may, on the application of either party, fix the time in which the bill of exceptions shall be signed, and the judge in vacation may for good cause extend the time fixed in term time; provided, in no case shall the time allowed exceed six months; and provided further that nothing herein contained shall prevent parties from agreeing as to time as now provided by law.”
*190After the enactment of the last mentioned statute the law stood thus: A bill of exceptions might be signed at any time during the trial term; the court in term time might fix the time in which the bill might thereafter be signed, and the judge in vacation might extend the time fixed by tile court during the trial term; but in no case could the time allowed exceed six months, whether extended by the court, judge, or by agreement of parties. The rigid of parties to agree to an extension was not impaired or destroyed by the act of February, ' 1887, and such right remained, but it was subject to the provision of rule 30 which denied to the parties the right to extend the time for signing a bill into the succeeding term. It was also the settled construction that an extension of time in any proper form or by any authority must be made before the time for signing the bill had expired under existing conditions; in other words, that no lapse or chasm must intervene or occur. There are other provisions on the subject in the code of 1896 (sections 618, 619), not contained in the act of February 22,1887, and which were not in existence when the practice act of the Birmingham city court became a law on February 28, 1889, and hence cannot be considered in construing the latter act in so far ,as it undertakes to regulate the signing of bills of exceptions in cases tried in said city court.
We have been at some pains to set out with particularity of detail the state of the law on the subject of the signing of bills of exceptions in the circuit court, at the time of the passage of the Birmingham city , court practice act, because it becomes necessary to consider the then existing law in ascertaining what was meant by the last clause of section 19, which declared that all bills of exceptions relating to the trial of causes in • said court must be signed within 60 days after the day on which the issue or issues of fact'to which said bill of exceptions relates was tried, unless the time for signing-such bill of exceptions is extended by agreement of parties or by order of the presiding judge, as now authorized by law respecting the signing of bills of exceptions in the circuit court.” In analysing this section, it must be remembered at the outset that it relates to a court *191baying a continuous term of ten months. Obviously, it would not have been wise to allow parties, the whole of so long a term within which to have a bill of exceptions signed; the law giving parties the term within which to secure an authenticated bill was framed to apply to courts having comparatively short terms; and so section 19 fixed 60 days as the time that was proper in any event to be allowed, and that without grace or favor from the court, the judge or adversary parties or their counsel, at the same time compelling action within that period unless further indulgence could be obtained in some authorized manner. It is a matter of common knowledge among judges and practitioners that circuit courts in term time were accustomed, as a' matter of course, under the act of February 22, 1887, to fix some reasonable time beyond the term as for example of 30 or 60 days for the signing of bills, and so it was that the legislature dealing with the city court of Birmingham and with its exceptionally long term, not only fixed a limit of 60 days so as to preclude the idea that parties at all events would have the whole term for obtaining a bill of exceptions, but also secured to the parties that reasonable time as circuit courts in term time had been accustomed to do on application. Having done this, the legislature proceeded to deal with the subject of extension of time ,and by section 19 also authorized such extension “by agreement of parties or by order of the presiding judge.” Did the legislature by the clause “as now authorized by law respecting the signing of bills of exceptions in the circuit court” intend to withhold from a presiding judge the power, in term time, to make an extension of time for signing a bill, and to-permit him only in vacation to exercise the power of extension which section 19 undoubtedly confers upon him? We do not think it at all probable that the framers of the practice act meant the statute to so operate. No good reason can be perceived why the presiding judge should have the power of extension during two months .of vacation, and. not have it during the 10 months of the term. Why should the legislature place a party at the mercy of his adversary during 10 months, and rescue him from an unwilling or ungracious opponent during a short va*192cation? The policy of the law in force at the time of the passage of the Birmingham city court act was to relieve parties in respect of extensions of time for signing bills of exceptions from .any dependence upon their adversaries.—Ladd v. State, 92 Ala. 58, 9 South. 401. The statute under consideration ought' not to receive a narrow construction, operating to produce consequences which in all human probability the framers of the statute neither foresaw nor intended.
Furthermore, the argument that by the reference in section 19 to the then existing law respecting the signing of bills of exceptions in the circuit court, it was intended to confine the exercise of the power of extension, expressly conferred on the presiding judge, to vacation proves too much, and is destructive of itself. By the gen. eral law, as we have already shorvn, the judge in vacation might extend the time that was fixed by the court during the term, but by the city court act no power at all is conferred on the court to fix or extend the time during the term, and hence under the construction contended for, the presiding judge could never make an extension, although section 19 provides that he may do so. Nor can section 619 of the code of 1896 be called to the aid of the argument we are combatting, since that section was not in existence at the passage of the city court act.” '‘The artificial manner in which many of our statutes are framed, the inaptness of expressions frequently used and the want of perspicuity and precision not infrequently met with, often requires the court to look less at the letter or words of the statute than at the context, the subject-matter, the consequence and effects, and the reason and spirit of the law, in endeavoring to arrive at the will of the law giver.—Thompson v. State, 20 Ala. 54.
It is a well-settled rule that “when words are not precise and clear, such construction will be adopted as shall appear the most reasonable and best suited to accomplish the object of the statute, and a construction which would lead to an absurdity ought to be rejected.”—Sprowl v. Lawrence, 33 Ala. 674. What then was intended by the concluding clause of section 19, and what field of operation may be found for it without eliminating from the section the power conferred on the presid*193ing judge to extend the time for signing a bill of exceptions? The section did not purport to be a complete enactment on the subject with which it dealt. It did expressly confer upon the presiding judge and the parties by agreement the power of extension, hut there were other regulations in the general law not specified in section 19, with which it was desired to supplement the express provisions of the section. These were, that the agreement of the parties, must be in writing; that parties could not extend the time into the succeeding term, and that the time in no event could be extended beyond six months, and that no chasm must occur. It was not the purpose to limit the power of the presiding judge as to the time when he might make an order of extension; that is, as between the exercise of it in term time or in vacation; and we do no violence to the language of the section in so holding. The section rvas remedial and should be construed liberally to effectuate its evident purpose. By the terms of the city court act the presiding judge had the poAver in term time to extend the time for signing the hill in this case and he exercised the power by signing the order found in the record. It is true that the order recites that sufficient reasons appeared to the court, yet the order of extension Avas signed by the presiding judge and it is evident he made the order. It Avould he extremely technical' to hold the order Avas that of the court only, and not of the judge. In fact the difference betAveen them in respect of an order of extension of time for signing a hill of exceptions is very insubstantial, and is material only because the laAv in certain cases establishes the difference. We have no difficulty in holding that the order of extension was made by the presiding judge, although it might be treated as having likeAvise been made by the court. Those taking the order seem to have been careful to have the judge give it a dual form.
The bill of exceptions Avas signed in time, and cannot be stricken. The result is that a, rehearing must be granted, and the exceptions presented' by the bill considered.
All the Justices concur in this opinion except Dex-sox, J., aaTlo states his vieAvs in his opinion upon the whole case.